Investor Contact: Kelley Hall (503) 532-3793 Media Contact: Kellie Leonard (503) 671-6171 NIKE, INC. REPORTS FISCAL 2 · Revenue $5.1 billion; up 7 percent versus prior year or up 8 percent excluding currency changes · Diluted earnings per share up 7 percent from prior year to $1.08 · NIKE Brand futures orders up 11 percent or up 9 percent excluding currency changes · Inventories up 18 percent versus prior year BEAVERTON, Ore., March 17, 2011 – NIKE, Inc. (NYSE:NKE) today reported financial results for its fiscal 2011 third quarter ended February 28, 2011. Earnings per share for the quarter were up 7 percent on a 7 percent increase in net revenue as higher NIKE, Inc. sales and SG&A expense leverage offset lower gross margin results. “Our solid third-quarter results demonstrate the power of the NIKE, Inc. portfolio,” said Mark Parker, President and CEO of NIKE, Inc. “Our unique ability to create deep connections with consumers, led by an impressive pipeline of innovative product and exciting retail experiences, continues to strengthen our brands and accelerate growth. Moving forward, we’ll continue to leverage our scale, financial resources, and operational discipline to drive near and long-term value to shareholders.”* Futures Orders As of the end of the quarter futures orders for NIKE Brand athletic footwear and apparel, scheduled for delivery from March through July 2011, totaled $7.9 billion, 11 percent higher than orders reported for the same period last year. Excluding currency changes, reported orders would have increased 9 percent.* By geography, futures orders were as follows: Geography Reported Futures Orders Excluding Currency Changes North America +11% +11% Western Europe +4% 0% Central and Eastern Europe +9% +9% Greater China +19% +13% Japan +4% +2% Emerging Markets +21% +18% Total NIKE Brand Futures Orders +11% +9% Third Quarter Income Statement Review • Revenuesfor NIKE, Inc. increased 7 percent to $5.1 billion or up 8 percent on a currency neutral basis. Revenues for the NIKE Brand were up 8 percent. Excluding the impacts of changes in foreign currency NIKE Brand revenues rose 9 percent driven by growth in all seven NIKE Brand key categories and every geography except Japan. Revenues for our Other Businesses increased 1 percent, with minimal impact from changes in foreign currency exchange rates,as growth in Converse, Cole Haan, and Hurley was largely offset by lower revenues in Umbro and NIKE Golf. • Gross margin declined 110 basis points to 45.8 percent mainly as a result of higher product costs, elevated freight costs, including additional airfreight incurred to meet strong demand for NIKE Brand products, and a smaller proportion of license revenue due in part to the conversion of Converse’s U.K. business to direct distribution. These factors more than offset the positive impacts of favorable year-over-year changes in foreign exchange rates, a higher mix of full-price sales, the benefits of ongoing product cost reduction initiatives, and growing sales from our Direct to Consumer operations. • Selling and administrative expenses grew at a slower rate than revenue, up 5 percent to $1.6 billion. Operating overhead expenses increased 6 percent to $1.1 billion as a result of additional investments made in both our wholesale and direct to consumer businesses. Demand creation expenses rose 3 percent to $578 million due to marketing support for key product initiatives and investments in retail product presentation for wholesale accounts. • Other income was $17 million, comprised largely of non-recurring items and foreign exchange gains, primarily from currency hedges. For the quarter, we estimate the year-over-year change in foreign currency related gains included in other income, net, combined with the impact of changes in foreign currency exchange rates on the translation of foreign currency-denominated profits had an insignificant impact on pretax income. • The effective tax rate was 26.0 percent compared to 24.9 percent for the same period last year. The effective tax rate was higher due to a larger percentage of pretax income coming from operations in the United States which has a higher effective tax rate than operations abroad. • Net income increased 5 percent to $523 million and diluted earnings per share increased 7 percent to $1.08, reflecting higher net income and a 1 percent decline in the number of diluted weighted average common shares outstanding. February 28, 2011 Balance Sheet Review • Inventories for NIKE, Inc. were$2.5billion, up18percent from February 28, 2010, to meet strong demand and given comparisons to extremely low levels last year when inventories were down 13 percent. • Cash and short-term investments at period-end were $4.5billion,11percent higher than last year mainly as a result of higher net income. Share Repurchases During the third quarter, NIKE, Inc. repurchased a total of5.5million shares for approximately$468 million as part of its four-year, $5 billion share repurchase program, approved by the Board of Directors in September 2008.As of the end of the third quarter the Company has purchased a total of 22.9million shares for approximately $1.7billion under this program. Conference Call NIKE, Inc. management will host a conference call beginning at approximately 2:00 p.m. PT on March 17, 2011, to review third quarter results. The conference call will be broadcast live over the Internet and can be accessed at www.nikebiz.com/investors. For those unable to listen to the live broadcast, an archived version will be available at the same location through 9:00 p.m. PT, March 24, 2011. About NIKE, Inc. NIKE, Inc. based near Beaverton, Oregon, is the world's leading designer, marketer and distributor of authentic athletic footwear, apparel, equipment and accessories for a wide variety of sports and fitness activities. Wholly-owned Nike subsidiaries include Cole Haan, which designs, markets and distributes luxury shoes, handbags, accessories and coats; Converse Inc., which designs, markets and distributes athletic footwear, apparel and accessories; Hurley International LLC, which designs, markets and distributes action sports and youth lifestyle footwear, apparel and accessories; and Umbro Ltd., a leading United Kingdom-based global football (soccer) brand. For more information, NIKE’s earnings releases and other financial information are available on the Internet at www.nikebiz.com/investors. * The marked paragraphs contain forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed from time to time in reports filed by Nike with the S.E.C., including Forms 8-K, 10-Q, and 10-K. Some forward-looking statements in this release concern changes in futures orders that are not necessarily indicative of changes in total revenues for subsequent periods due to the mix of futures and “at once” orders, exchange rate fluctuations, order cancellations and discounts, which may vary significantly from quarter to quarter, and because a significant portion of the business does not report futures orders. (Additional Tables Follow) NIKE, Inc. CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED FEBRUARY 28, 2011 (In millions, except per share data) QUARTER ENDED YEAR TO DATE ENDED INCOME STATEMENT 02/28/2011 02/28/2010 % Chg 02/28/2011 02/28/2010 % Chg Revenues $ $ 7
